EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Phillips on 6/24/2022.

The application has been amended as follows: 
Claims 1-20 have been cancelled. 
	The following new claims 21-37 have been added: 
21.	An apparatus for measuring downhole friction in a wellbore during a workover or wireline procedure, comprising: 
a plurality of rods or sections of equipment extending through the wellbore and exposed to mechanical friction to be measured;
a sensing device comprising at least one load sensor and at least one position sensor configured to obtain multiple measurements, at synchronized points in time, correlating load and position of said plurality of rods or sections of equipment, wherein said time synchronized measurements are repeated after a rod or section of equipment is added or removed from the plurality of rods or sections of equipment;
a processor configured to:
determine acceleration of dynamic motion of the plurality of rods or sections of equipment based on the measurements made by the sensing device; 
determine loads attributed to friction by eliminating loads attributed to the determined acceleration of the plurality of rods or sections of equipment each time a rod or section of equipment is added or removed from the plurality of rods or sections of equipment;
determine cumulative friction-induced tensile forces acting over the plurality of rods or sections of equipment, moving within the wellbore; and
create a friction map of the wellbore based on the determined cumulative friction-induced tensile forces.

22. 	The apparatus of claim 21, wherein the sensing device is located on a service rig lifting assembly or are in-line with the plurality of rods or sections of equipment to provide a direct measure of time synchronized load and position of a segment of the plurality of rods or sections of equipment; and material properties of the plurality of rods or sections of equipment are known, but downhole friction conditions are not initially known.

23. 	The apparatus of claim 22, wherein the sensing device comprises a load-cell and at least one of: an accelerometer, a gyroscope, a barometer, a magnetometer, a rotary encoder, a string potentiometer, a laser distance sensor, a sonic distance sensor, or combinations thereof.

24. 	The apparatus of claim 23, wherein the sensing device is configured to determine an upper point and a lower point at which an applied tensile lifting force significantly changes, indicating that the plurality of rods or plurality of sections of equipment weight is transferred on to, or away from, the lifting assembly, and 
	wherein the processor calibrates the position sensor to known vertical positions and known distances apart, and
	wherein the processor identifies travel direction of the plurality of rods or sections of equipment as rods or sections of equipment are installed on or removed from the wellbore as the applied tensile lifting force change arrives at or leaves the upper point or the lower point. 

25. 	The apparatus of claim 23, further comprising: 	
a dynamic motions sensor configured to determine and eliminate dynamic load variations from processed sensor data that are not directly attributed to mechanical friction, and 
wherein the sensing device is disposed in-line with a rod of the plurality of rods or a section of plurality of sections of equipment and is configured to travel through the wellbore to measure forces close to point(s) of downhole friction. 


26. 	The apparatus of claim 25, further comprising:
one or more magnetometers configured to determine velocity as the sensing device passes ferrous variations, such as a tubing coupling, 
wherein said one or more magnetometers are further configured to correlate known positions of said ferrous variations within the wellbore by counting each sensed ferrous variation along a traveling path of the sensing device, and
wherein said one or more magnetometers are configured to calibrate an accelerometer for a position and a velocity at each said ferrous variation. 

27.	The apparatus of claim 23, wherein the sensing device measurements are stored for further processing and analysis, and
wherein the processor removes dynamic motion and dynamic loads to reveal friction acting at various depths along the wellbore by comparing the multiple measurements on the plurality of rods or sections of equipment as the plurality of rods or sections of equipment change in length due to the addition or removal of rods or sections of equipment in the wellbore. 

28.	 The apparatus of claim 23, further comprising:
a data link, 
 wherein the sensing device measurements are processed and transmitted to a user during the workover or wireline procedure, 
wherein alarms or historical logs are generated based on when particular dynamic 
conditions are met, and
wherein the processor is further configured to compute and transmit statistics comprising:
peak and average velocities, current and previous loading, overloading, underloading, equipment counts, equipment handling time, or determined friction.

29.	The apparatus of claim 21, wherein the sensing device incorporates a well automation controller, or pump-off controller, or a variable frequency drive system of a pumping well, or a prescribed workover procedure configured to:
periodically enter a slow-pull mode where a pumping unit or workover rig is temporarily operated at a minimally acceptable speed in order to determine a quantifiable stretch of the plurality of rods or sections of equipment under increasing tensile loads, while held stationary by a distant point of static downhole friction; 
determine a spring constant of the plurality of rods or sections of equipment, with a known elastic constant, based on a change in applied force over a relative change in position of the plurality of rods or sections of equipment; and 
determine a magnitude and location of said distant point of static downhole friction as it changes across subsequent measurements over time.

30. 	A method for measuring downhole friction in a wellbore during a workover or wireline procedure, comprising:
inserting or removing a plurality of rods or sections of equipment extending through the wellbore and exposed to mechanical friction; 
measuring at least one load acting on the plurality of rods or sections of equipment;
measuring at least one position of a load acting on the plurality of rods or sections of equipment;
wherein the at least one load measurement and the at least one position measurements are synchronized in time to determine dynamic accelerations along a lifting system, the plurality of rods or sections of equipment; and
a processor configured to:
determine acceleration of dynamic motion of the plurality of rods or sections of equipment based on the measurements made by the sensing device; 
determine loads attributed to friction by eliminating loads attributed to the determined acceleration of the plurality of rods or sections of equipment each time a rod or section of equipment is inserted or removed from the plurality of rods or sections of equipment;
determine cumulative friction-induced tensile forces acting over the plurality of rods or sections of equipment, moving within the wellbore; and
 create a friction map of the wellbore based on the determined cumulative friction-induced tensile forces.

31.	The method of claim 30, further comprising the step of: 
normalizing the measured loads and positions in order to remove dynamic motion effects; and 
producing a cumulative measure of friction acting on the plurality of rods or sections of equipment based on the normalized measured loads and positions. 

32.	The method of claim 31, further comprising the steps of: 
repeating the step of measuring at least one load acting on the plurality of rods or sections of equipment and repeating the step of measuring at least one position of a load acting on the plurality of rods or sections of equipment each time a rod or section of equipment is inserted or removed from the plurality of rods or sections of equipment, resulting in a different length of plurality of rods or sections of equipment, 
data is normalized by calculating loads not attributed to dynamic acceleration and compared to material properties of the plurality of rods or sections of equipment, and a new cumulative measure of friction acting on the plurality of rods or sections of equipment is determined.

33.	The method of claim 32, further comprising the steps of:
	producing a mapping of friction properties vs. depth in the wellbore by comparing cumulative measures of friction acting on each different length of plurality of rods or sections of equipment.

34.	The method of claim 33, further comprising: 
correlating the mapping to a predetermined geometry of the wellbore to improve the accuracy of a friction model of the wellbore; 
utilizing determined contact points of the plurality of rods or sections of equipment at specified depths to improve overall wellbore trajectory; and 
determining possible inaccuracies in the wellbore geometry based on the mapping.


35.	The method of claim 30, wherein the steps of measuring at least one load acting on the plurality of rods or sections of equipment and measuring at last one position of a load acting on the plurality of rods or sections of equipment further comprises: 
slowly increasing an applied load lifting force on the plurality of rods or sections of equipment and measuring a static or transitional friction acting at a specific depth; 
causing a subset length of rods or sections of equipment between a measurement location and a distant point of friction, to stretch;
determining a depth of said distant point friction by correlating known elasticity properties of the plurality of the subset length of rods or sections of equipment to the applied load and a measured stretch at a point when the distant point of friction is overcome; and 
quantifying the magnitude of the distant point of friction based on the applied load and an amount of stretch at which the downhole static friction is overcome and the rods begin to move passed the distant point of friction.

36.	The method of claim 35, wherein the subset length of rods or sections of equipment remains constant, but the load and position measurements are performed along the wellbore, the method further comprising:
recording conditions acting on the subset length of rods or sections of equipment while exposed to downhole friction dynamics; 
normalizing the measured loads and measured positions acting on the plurality of rods or sections of equipment; and
determining friction acting at specific depths along the wellbore determined from the normalized measured loads and normalized measured positions.

37.	The method of claim 30, further comprising the steps of:
reporting dynamic motion and frictional forces acting on the plurality of rods or sections of equipment to a remote device;
identifying dynamic conditions that exceed predefined thresholds; and
reporting statistics comprising: peak and average velocities, detailed equipment loading, equipment counts, determined friction, average time to handle a piece of equipment, work stoppages, or overall work time to a remote device.

The above changes have been made to overcome various claim formality objections and to overcome the 101 rejection set forth in the nonfinal rejection mailed on 1/18/2022. 
In claim 21, the 101 rejection has been overcome by tying the processor used in the calculations with a particular process of adding or removing rods or sections of equipment. Thus the claim is not directed to a generic set of calculations. 
Claim 30 overcomes the 101 rejection in a similar manner by including a processor that is used in the particular process mentioned above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        July 5, 2022